MEMORANDUM **
Jorge Linares-Rodríguez appeals from the 77-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Linares-Rodriguez contends that his sentence is unreasonable because it is greater than necessary to accomplish the goals of sentencing, and because the district court failed to consider the pertinent sentencing factors. We conclude that there was no procedural error and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.